Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 1-9 and 11-21 are pending with claims 17-21 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 12/1/2021 have been withdrawn due to Applicant’s amendments and arguments in the Paper filed 6/1/2021.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 12/1/2021 have been withdrawn due to Applicant’s amendments and arguments in the Paper filed 6/1/2021.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 103
Claims 1 and 4-9, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tewnion et al. (US 2012/0040056).
Regarding Claim 1, Tewnion (‘056) teaches a dairy free liquid composition having a more desirable taste, mouth feel and shelf-life compared to other non-dairy beverages (See Abs. and paras. 2-3, 10-11 and 16 where the solid coconut fat, C12:0, gives the beverage a mouth feel and profile comparable to dairy creamers.) comprising: any suitable amount of at least one sugar ingredient (See paras. 19, 40 and Claim #17.); 5-12 %, or any suitable amount, by weight of at least one coconut vegetal/vegetable oil (See paras. 11 and 16 and claim 1, “any suitable amount”, including 0.5-50% oil, including coconut oil/fat in the cream for creating the oil-in-water emulsion.  The coconut oil triglycerides include medium chain fatty acids including lauric acid, C12:0.); including 1-10% acacia senegal gum (See paras. 16, 24 and 39, 0-5%.); any suitable amount of gums (See paras. 16, 24 and 39.) or  xanthan gum (See paras. 16, 24 and 39, any suitable percentage.) or gellan (See paras. 16, 24 and 39.) wherein the composition is substantially free of lecithin/sunflower lecithin (See claims 10 and 21.), however, fails to expressly describe the beverage as being a creamer or whitener, amount of the alternative gums, substantially free of nut component(s), 15% to 35% by weight of sugar and has a pH of 4.0 to 6.0.
 Regarding the creamer or whitener language it is noted the language is in the preamble and does not breathe life into the claims.  The creamer or whitener language is generic.  Tewnion’s (‘056) beverage includes coconut cream which includes triglycerides including medium chain fatty acids including lauric acid, C12:0, that are saturated fats known to give comparable mouth feel as dairy fats (See paras. 2 and 10-11.).  Dairy fats are essentially substituted by coconut fat, thus, giving the beverage a compatible creamer profile.
  The composition as set forth in independent Claim 1 is substantially similar as taught by Tewnion (‘056) and is obviously capable of being used in the same/similar manner as Applicant’s beverage.  Furthermore, both the pending application and Tewnion (‘056) negatively exclude the presence of lecithin which is important for both (See Claims 10 and 21.)
Regarding being substantially free of nut component(s), it is noted that none of Tewnion’s (‘056) formulations include the presence of nuts and nowhere in the application are nuts mentioned, thus, it would have been obvious that Tewnion’s (‘056) formulations do not include nuts and there is no obvious reason to include.  Tewnion (‘056) expressly addresses avoiding allergens which are known to be present in some nuts like peanuts (See para. 2.).
Regarding the claimed amount of sugar, Tewnion (‘056) expressly teaches “any suitable percentage” of sugar can be included (See para. 40.).  It thus would have been obvious to a person having ordinary skill in the art if a consumer preferred to have less sugar because they do not like the taste of beverages that are highly sweet or they have diabetes which is unhealthy for them consuming high quantities of sugar or they prefer to consume lesser amounts of sugar then it would have been obvious to provide a beverage with a lesser amount of sugar.  However, if a person prefers the taste of high sugar beverages if added to bitter coffee or requires a diet high in sugar because they are very physically active then it would have been obvious to provide a beverage with suitably more sugar. Thus, it would have been obvious that the amount of sugar addition would have been obvious as it would be within the “any suitable percentage” as taught by Tewnion (‘056).
Regarding the amounts of gums, it is noted Applicant does not set forth any non-obvious unexpected results for selecting any specific combination of gums and amount over another but rather any gums from a list of gums. 
Regarding the pH, it is noted the claimed range is very broad and covers nearly every conceivable value for this type of composition.
It would have been obvious to a person having ordinary skill in the art at the time of filing since  Tewnion’s (‘056) composition is substantially the same/similar as Applicant claims and for the same/similar use it would also have the same pH.  Making any adjustments in the composition would 
Regarding Claim 4, Tewnion (‘056) teaches a composition according to claim 1, comprising 40% to 80% by weight of water (See Claim #10, para. 41 where the water is 80-95%.); any suitable amount of at least one sugar ingredient (See paras. 19, 40 and Claim #17.); 5-12 %, or any suitable amount, by weight of at least one coconut vegetal/vegetable oil (See paras. 11 and 16 and claim 1, “any suitable amount”, including 0.5-50% oil, including coconut oil/fat in the cream for creating the oil-in-water emulsion.  The coconut oil triglycerides include medium chain fatty acids including lauric acid, C12:0.); including 1-10% acacia senegal gum (See para. 16, 0-5%.),  xanthan gum (See para. 16.), however, fails to expressly describe the claimed amount of sugar and amount of the alternative gums.
Regarding the claimed amount of sugar, Tewnion (‘056) expressly teaches “any suitable percentage” of sugar can be included (See para. 40.).  It thus would have been obvious to a person having ordinary skill in the art if a consumer preferred to have less sugar because they do not like the taste of beverages that are highly sweet or they have diabetes which is unhealthy for them consuming high quantities of sugar or they prefer to consume lesser amounts of sugar then it would have been obvious to provide a beverage with a lesser amount of sugar.  However, if a person prefers the taste of high sugar beverages if added to bitter coffee or requires a diet high in sugar because they are very physically active then it would have been obvious to provide a beverage with suitably more sugar. Thus, it would have been obvious that the amount of sugar addition would have been obvious as it would be within the “any suitable percentage” as taught by Tewnion (‘056).
Regarding the amounts of gums, it is noted Applicant does not set forth any non-obvious unexpected results for selecting any specific combination of gums and amount over another but rather any gums from a list of gums. 
Regarding Claim 5, Tewnion (‘056) teaches wherein the acacia senegal gum is present in an amount from 2.00% to 5.00% (See paras. 16, 24 and 39, 0-5%.) and xanthan gum (See paras. 16, 24 and 39, any suitable amount.), however, fails to expressly describe the claimed amount of alternative gums.
Applicant does not set forth any non-obvious unexpected results for selecting any specific combination of gums and amount over another but rather any gums from a list of gums. 
Regarding Claim 6, Tewnion (‘056) teaches wherein the vegetal/vegetable oil is coconut oil (See paras. 16-17.).
Regarding Claim 7, Tewnion (‘056) teaches the composition discussed above, however, fails to expressly disclose the composition being substantially free of non-grain protein.
Tewnion (‘056) teaches the addition of protein-based supplements being optional (See para. 22.).  Since optional means the protein does not have to be added, it would have been obvious not to include protein as it is expressly not required.
Regarding Claim 8, Tewnion (‘056) teaches the composition discussed above, however, fails to expressly disclose the composition being substantially free of protein.
Tewnion (‘056) teaches the addition of protein-based supplements being optional (See para. 22.).  Since optional means the protein does not have to be added, it would have been obvious not to include protein as it is expressly not required.
Regarding Claim 9, Tewnion (‘056) teaches wherein the composition is substantially free of lecithin (See claims 10 and 21.).
Regarding Claim 11, Tewnion (‘056) teaches the composition discussed above, however, fails to expressly disclose being substantially free of buffering agent(s)
Tewnion’s (‘056) formulations do not include the presence of buffering agent(s) and nowhere in the application are buffering agent(s) mentioned, thus, it would have been obvious that Tewnion’s (‘056) formulations do not include buffering agent(s) and there is no obvious reason to include.  
Regarding Claims 12 and 13, Tewnion (‘056) teaches the composition discussed above, however, fails to expressly disclose having an emulsion of vegetal oil droplets in water and wherein the droplets have a volume-mean size of from 0.5 to 1.8 µm.
It would have been obvious the components of Tewnion’s (‘056) beverage would have the same or substantially similar properties as the ingredients are generally the same or similar as disclosed by Applicant and usable in the same/similar general ways.  Making any adjustments in processing, formulation and selection would have been within the skill set of a person having ordinary skill in the art to provide a beverage with desirable taste, mouth feel and shelf-life.
Regarding Claim 14, Tewnion (‘056) teaches the composition being a dairy-free plant-based composition (See Abs. and paras. 2-3, 10-11 and 16.).
Regarding Claims 15 and 16, Tewnion (‘056) teaches wherein the composition is contained in a sealed container that has a volume of up to 25 mL (See para. 34, 3-20 fluid ounces.).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tewnion et al. (US 2012/0040056) in view of Rousset et al. (US 2020/0236981).
Tewnion (‘056) teaches the creamer discussed above including pea protein (See para. 22.), however, fails to expressly state the cereal includes an oat component.
Rousset (‘981) teaches a dairy free coconut-based creamer (See Abs., paras. 60-61 and 64 and Example 1.) largely similar to the creamer taught by Tewnion (‘056) including a pea protein or alternatively a cereal including an oat component to provide a creamer beverage that is free of artificial additives with a pleasant mouthfeel while masking the bitterness and astringency of a beverage (See paras. 6-7 and 61-62 and claims 1 and 6.).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to substitute a known oat protein as taught by Rousset (‘981) for another pea protein in 
ANSWERS TO APPLICANT’S ARGUMENTS
In Applicant’s Paper filed 6/1/2021 Applicant argues the term “vegetal” in the phrase “vegetal oil” is not a typo as there is a definition in a dictionary and it is used in US patents.  The Examiner concurs with Applicant.
Although the term “vegetal” does exist, it is noted the use of this term is rare.  It is unclear why Applicant would use the phrase “vegetal oil” instead of “vegetable oil”.
It is likely the intentional rare use of the term “vegetal” is about as common as it being a typo for “vegetable”.  Perhaps the origin of the term “vegetal” is based on a person not knowing how to correctly spell the word “vegetable”.
The Examiner has found that when the phrases “vegetal oil” or “vegetable oil” are used in the Claims of issued non-OCR patents the phrase “vegetal oil” is only used 0.4% of the time and the phrase “vegetable oil” is used 99.6% of the time.
The phrase “vegetal oil” is only used 28 times in the claims of non-OCR issued patents while the phrase “vegetable oil” is used 7,454 times.
In response to Applicant’s arguments (See p. 8 of Applicant’s Paper filed 6/1/2021.), that Tewnion (‘056) does not teach coconut oil but rather coconut cream, it is noted that said arguments are not persuasive.
The Examiner is aware of how coconut oil is produced.  Coconut oil is separated from coconuts by mechanical pressing by expellers.  Coconut oil includes triglycerides including medium chain fatty acids including lauric acid, C12:0, that are saturated fats known to give comparable mouth feel as dairy fats (See paras. 2 and 10-11.).  
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	June 2, 2021